Order modified in accordance with the memorandum and, as modified, affirmed, without costs of this appeal to either party. Memorandum: The fact that the attached interests are contingent remainders is “good cause shown” for an extension of the time within which to commence an action to reduce them to possession pursuant to section 922 of the Civil Practice Act. There is, however, no authority for determining the amount of defendant’s interest on this motion. The amount is variously stated in the parties’ affidavits and in the certificate of the garnishee. The order appealed from should, therefore, be modified by striking out the first full ordering paragraph thereof, and substituting therefor the following: “ Ordered that the time within which an action to reduce to possession under section 922 of the Civil Practice Act may be commenced be extended to ninety days from the termination of the respective trusts as to each interest attached,” and, as modified, affirmed. All concur. (Appeal from an order for defendant on a motion to extend time to bring an action to reduce to possession trust estate on which levy was made.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ. [See post, p. 1012.]